 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 FRANK J. RIEBLI (CABN 221152)
   SHIAO C. LEE (CABN 257413)
 5 Assistant United States Attorneys
          1301 Clay Street, Suite 340S
 6        Oakland, California 94612
          Telephone: (510) 637-3680
 7        FAX: (510) 637-3724
          Frank.Riebli@usdoj.gov
 8        Shiao.Lee@usdoj.gov
 9 Attorneys for United States of America

10                                   UNITED STATES DISTRICT COURT
11                                 NORTHERN DISTRICT OF CALIFORNIA
12                                           OAKLAND DIVISION
13   UNITED STATES OF AMERICA,                        )   Case No. CR 19-043 YGR
                                                      )
14           Plaintiff,                               )   STIPULATION and
                                                      )
15      v.                                            )   [PROPOSED]
                                                      )
16   DANIEL JAMES,                                    )   ORDER
     GEORGE MOORE, JR.,                               )
17   TERRY WALKER SR.,                                )
     DALE DAVIS,                                      )
18   PAUL RIVERA,                                     )
     DARRYL WASHINGTON,                               )
19   CAMERON MOORE-WILLIAMS,                          )
     DEANTAE KENNEDY-PALMER,                          )
20   DARRELL MURPHY JR.,                              )
     STERLING WALKER,                                 )
21   DESHAWN LEMONS-WOODARD, and                      )
     VERNELL THROWER,                                 )
22                                                    )
             Defendants.                              )
23                                                    )
24

25           With the agreement of the parties, the Court entered a Protective Order in the above captioned
26 case. See Doc. 81 attached hereto as Exhibit 1. Since then, defendants Deshawn Lemons-Woodard and

27 Cameron Moore-Williams and their respective counsels have appeared in the case. Those defendants,

28

     [PROPOSED] ORDER
     Case No. CR 19-043 YGR                                                                          1
 1 through their counsels, agree to sign onto and abide by the terms of the Protective Order entered in the

 2 case.

 3 IT IS SO STIPULATED.

 4 DATED: May 6, 2019                                    Respectfully submitted,

 5                                                       DAVID L. ANDERSON
                                                         United States Attorney
 6
                                                         /s/
 7                                                       FRANK J. RIEBLI
                                                         SHIAO C. LEE
 8                                                       Assistant United States Attorneys
 9
                                                         /s/
10                                                       GEORGE BOISSEAU
                                                         Attorney for Deshawn Lemons-
11                                                       Woodard
12                                                       /s/
                                                         JULIA JAYNE
13                                                       ASHLEY RISER
                                                         Attorney for Cameron Moore-
14                                                       Williams
15

16
     IT IS SO ORDERED.
17
     DATED: May_7_, 2019
18
                                                         HON. YVONNE GONZALEZ-ROGERS
19                                                       United States District Judge
20

21

22

23

24

25

26

27

28

     [PROPOSED] ORDER
     Case No. CR 19-043 YGR                                                                         2
